In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 16-2191
UNITED STATES OF AMERICA,
                                                     Plaintiff-Appellee,

                                  v.

MOHAMMAD ALKARAMLA,
                                                              Defendant.

APPEAL OF: PHILIP L. BERNSTEIN
                     ____________________
            Appeal from the United States District Court,
        for the Northern District of Illinois, Eastern Division.
           No. 09 CR 271 — Rebecca R. Pallmeyer, Judge.
                     ____________________

   ARGUED APRIL 10, 2017 — DECIDED SEPTEMBER 25, 2017
                 ____________________

   Before EASTERBROOK, ROVNER, and SYKES, Circuit Judges.
    SYKES, Circuit Judge. Philip Bernstein, an attorney ap-
pointed under the Criminal Justice Act (“CJA or the Act”) to
represent an indigent defendant in federal district court,
hired forensic expert Erich Speckin to analyze evidence for
the defense. But Bernstein disregarded the Act’s rules and
failed to obtain the district court’s preapproval for the hire.
2                                                 No. 16-2191

Instead, he submitted a CJA voucher for the expert’s services
six months after his client was sentenced. The amount
requested was well in excess of the statutory cap, and the
district judge was unwilling to approve it. In the meantime,
Speckin sued Bernstein for the money in Michigan state
court. The state court entered a default judgment against
Bernstein.
   Bernstein then asked the federal district judge to vacate
the state-court judgment or enjoin its enforcement. Not
wanting to interfere with the state-court proceedings, the
judge denied Bernstein’s request. That was the right instinct,
but the judge had no authority to consider the merits at all.
We vacate and remand with instructions to dismiss
Bernstein’s motion for lack of subject-matter jurisdiction.
                       I. Background
    The Criminal Justice Act requires each federal district
court to maintain and oversee a system that provides legal
representation to federal criminal defendants who cannot
afford it. 18 U.S.C. § 3006A(a). The statute allows a CJA-
appointed defense attorney to petition the court for expert
services and instructs the judge to approve the request when
the services are necessary and the defendant can’t afford
them. Id. § 3006A(e)(1). If the defense attorney doesn’t obtain
the judge’s preapproval, however, the judge may retroactive-
ly approve funds only if the “timely procurement of neces-
sary services could not await prior authorization.” Id.
§ 3006A(e)(2)(B). The CJA caps expert fees at $2,400 except in
extraordinary circumstances. Id. § 3006A(e)(3).
  Here the district judge appointed Bernstein to defend
Mohammad Alkaramla, who was charged in 2009 with
No. 16-2191                                                  3

mailing a bomb threat in violation of federal law. At a pretri-
al status hearing, Bernstein mentioned that the defense
might need expert analysis, and the judge instructed him to
submit the required CJA petition. But instead Bernstein
hired Speckin, a forensic expert from Michigan, without
obtaining the court’s approval.
    It turned out that Speckin’s services were quite expen-
sive: He billed a total of $15,142.90, more than six times the
CJA cap. Needless to say, the district judge wasn’t pleased
when Bernstein submitted a reimbursement voucher for that
amount six months after the defendant was sentenced. She
informed Bernstein that she wouldn’t approve the voucher at
that number. Bernstein did nothing more until Speckin sued
him for the funds in Michigan state court, alleging breach of
contract. The state court entered a default judgment against
Bernstein.
    Bernstein then returned to the federal district court for
help. He asked the judge to vacate the state-court judgment,
order Speckin to release all claims against him, and compen-
sate Speckin from CJA funds. The judge denied the motion
and Bernstein appealed.
                        II. Discussion
    The parties and district judge seemed to agree that the
judge could exercise jurisdiction over Bernstein’s motion,
but we’re required to assess the issue regardless. See Stearnes
v. Baur’s Opera House, Inc., 3 F.3d 1142, 1144 (7th Cir. 1993).
“Federal courts are courts of limited jurisdiction. They
possess only that power authorized by Constitution and
statute, which is not to be expanded by judicial decree.”
Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377
4                                                   No. 16-2191

(1994) (citations omitted). No statute authorizes the district
court to review the Michigan judgment.
    Bernstein argues that the district court’s supervisory au-
thority under the CJA provides a jurisdictional basis for his
motion. Since he hired Speckin outside the bounds of the
CJA, however, their dispute is one of private contract and
governed by state law. Bernstein also relies on the All Writs
Act, which allows federal courts to “issue all writs necessary
or appropriate in aid of their respective jurisdictions and
agreeable to the usages and principles of law.” 28 U.S.C.
§ 1651. But the All Writs Act does not itself confer jurisdic-
tion; it simply authorizes a federal court to issue writs in aid
of jurisdiction it already has. Lambert v. Buss, 498 F.3d 446,
454 (7th Cir. 2007). Since no jurisdiction exists here, the All
Writs Act cannot help Bernstein.
    Moreover, two statutes affirmatively prohibit the district
court from adjudicating Bernstein’s motion. First, under
28 U.S.C. § 1257, the Supreme Court alone oversees the state
courts’ application of federal law. The Rooker-Feldman doc-
trine, which implements that statute, “precludes lower
federal court jurisdiction over claims seeking review of state
court judgments.” Brokaw v. Weaver, 305 F.3d 660, 664 (7th
Cir. 2002) (quotation marks omitted); see also Rooker v. Fid. Tr.
Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman,
460 U.S. 462 (1983). The paradigmatic Rooker-Feldman litigant
is one who, like Bernstein, loses in state court and asks a
federal district court to modify the state decision. See Exxon
Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284
(2005). The doctrine’s complexity comes in determining
whether the relief a litigant seeks “is tantamount to vacating
the state judgment.” Mains v. Citibank, N.A., 852 F.3d 669, 675
No. 16-2191                                                  5

(7th Cir. 2017). But there’s no complexity when the litigant
directly asks a federal district court to do exactly that.
    Second, the Anti-Injunction Act prohibits federal courts
from granting an “injunction to stay proceedings in a State
court except as expressly authorized by Act of Congress, or
where necessary in aid of its jurisdiction, or to protect or
effectuate its judgments.” 28 U.S.C. § 2283. The term “pro-
ceedings” encompasses the enforcement of a judgment,
which is effectively what Bernstein asks us to enjoin. See
Pelfresne v. Village of Williams Bay, 865 F.2d 877, 879–80 (7th
Cir. 1989). And none of the Anti-Injunction Act’s three
exceptions apply. The first and third exceptions are plainly
inapplicable because nothing in the CJA comes close to
authorizing an injunction of state-court proceedings and
there’s no federal-court judgment that the Michigan court’s
decision could have possibly infringed. The second excep-
tion—“where necessary in aid of its jurisdiction”—refers to
rare situations (almost always involving in rem actions) in
which the state-court proceeding would “tend to impair or
defeat the jurisdiction” of the federal court. Adkins v. Nestlé
Purina PetCare Co., 779 F.3d 481, 484, 485 (7th Cir. 2015)
(quotation marks omitted) (emphasis omitted). Because the
Michigan judgment didn’t prevent the district court from
adjudicating its case, the exception doesn’t apply.
     Bernstein’s other requests fare no better. Federal courts
may not circumvent the Anti-Injunction Act’s clear com-
mand by directing an injunction “at the victorious state court
litigants, rather than at the state court itself.” Pelfresne,
865 F.2d at 880. That means we have no authority to order
Speckin to release his state claims against Bernstein.
6                                                  No. 16-2191

    Finally, the district court’s jurisdiction over the appoint-
ment and payment of experts for Alkaramla’s defense has
long passed. Nearly seven years after judgment was entered,
it’s far too late for Bernstein to petition the court for dis-
bursement of CJA funds on behalf of an expert who was
never CJA appointed.
   We therefore VACATE the district court’s order and
REMAND with instructions to dismiss Bernstein’s motion for
lack of subject-matter jurisdiction.